Exhibit 10.1
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
7th day of December, 2010 by and among USD ENERGY CORP., a Nevada corporation
(“USD”) and the undersigned persons listed on Exhibit A attached hereto and made
a part hereof (collectively referred to herein as the “USD Principals”). USD and
each USD Principals shall be individually referred to herein as a “Party” and
collectively as the “Parties”.
 
PREAMBLE
 
WHEREAS, USD, Santa Teresa Minerals, S.A. (“STM”) and the shareholders of STM
(the “STM Shareholders”) have entered into that certain Exchange Agreement dated
December 7, 2010 (the “Exchange Agreement”), whereby USD has agreed to acquire
all of the issued and outstanding shares of STM capital stock, making STM a
wholly owned subsidiary of USD (the “STM Acquisition”); and
 
WHEREAS, as part of the transaction contemplated by the Exchange Agreement, the
USD Principals have agreed to purchase from USD shares of common stock of USD
(the “USD Common Stock”) on the terms and subject to the conditions of this
Agreement, in order to provide additional capital to USD.
 
NOW, THEREFORE, in consideration of the premises, and of the promises, covenants
and conditions contained herein, the Parties intending to be legally bound,
hereby agree as follows:
 
ARTICLE 1
PURCHASE OF SHARES
 
1.1 Subject to the hereinafter described conditions, USD shall sell, issue and
deliver to the USD Principals, and the USD Principals shall purchase from USD,
an aggregate of 21,500,000 shares of USD Common Stock, $.001 par value (the “USD
Shares”), as allocated on attached Exhibit A, in consideration for the aggregate
amount of (the “Purchase Price”):
 
(a) $1,000,000, payable as set forth in Article 2 (the “Cash Purchase Price”);
plus
 
(b) $100,000, representing the Parties estimate of all out of pocket legal,
accounting and other third party costs and expenses incurred by USD in
connection with the negotiation, execution and delivery of this Agreement and
the Exchange Agreement, the performance of this Agreement and the Exchange
Agreement and the closing of the transactions contemplated by this Agreement and
the Exchange Agreement, either payable directly to the applicable service
provider or as reimbursement to USD upon USD’s production of an evidence
reasonably requested by the USD Principals that such costs and expenses were
incurred in connection with this Agreement or the Exchange Agreement (the “Cost
Purchase Price”).
 
The USD Principals agree that the allocation of the USD Shares represents the
relative allocation of Purchase Price amongst the USD Principals.

 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2
CLOSING
 
2.1 Closing. The purchase and sale of the USD Shares by the USD Principals shall
take place in one or more closings at the offices of Vogt, Resnick & Sherak,
LLP, 4400 MacArthur Blvd., Suite 900, Newport Beach, California, USA, or such
other place as the Parties may mutually agree.   The purchase and sale of 50% of
the USD Shares shall take place on the date hereof (the “First Closing”).  The
purchase and sale of the USD Shares that are not sold in the First Closing shall
take place on such date or dates as agreed to by the Parties (the “Follow-Up
Closing(s)”); provided however that all of the USD Shares shall be purchased and
sold no later than June 30, 2011.   Each purchase and sale of the USD Shares
pursuant to this Agreement shall be referred to herein as a “Closing.” At each
Closing, the USD Principals shall deliver to USD funds in an amount equal to a
percentage of the Purchase Price and USD shall deliver to the USD Principals, in
the allocation shown on Exhibit A attached hereto, share certificates
representing the percentage of USD Shares equal to the percentage of the
Purchase Price paid at such Closing, together with such other items as shall be
required to convey such stock to the USD Principals in compliance with all
applicable laws.
 
2.2 Conditions to Closing.  The obligation of USD to sell the USD Shares
pursuant to this Agreement are, at its option, subject to the accuracy of all
representations and warranties of each of the USD Principals as of the date of
each Closing as if made on and as of the date of such Closing, and the
compliance in all material respects by each of the USD Principals with all
agreements required by this Agreement to be performed or complied with by the
USD Principals prior to or at the Closing.  The obligation of USD Principals to
purchase the USD Shares pursuant to this Agreement are, at its option, the
compliance in all material respects by USD with all agreements required by this
Agreement to be performed or complied with by USD prior to or at each Closing.
 
2.3 Cooperation.  From the date hereof until the Closing of the purchase and
sale of all of the remaining unsold USD Shares (the “Final Closing”), each Party
to this Agreement agrees to provide reasonable cooperation to the other Party in
the performance of all obligations under this Agreement.  Each Party shall use
its reasonable efforts to satisfy or cause to be satisfied, the conditions to
the other Party’s Closing obligations under this Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations by USD Principals. Each of the USD Principals hereby
represents, warrants, covenants and acknowledges for himself, herself or itself
individually that:
 
(a) Each USD Principal has the authority to enter into this Agreement and when
he, she or it has executed and delivered this Agreement, it shall constitute a
legal, valid and binding obligation, enforceable against him, her or it in
accordance with its terms.
 
 
 
2

--------------------------------------------------------------------------------

 
 


(b) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
any USD Principal of any material agreement or instrument to which he, she or it
is a party, or by which he, she or it or any of his, her or its properties or
assets are bound, or result in a violation of any order, decree, or judgment of
any court or governmental agency having jurisdiction over he, she or it or his,
her or its properties, will not conflict with, constitute a default under, or
result in the breach of, any contract, agreement, or other instrument to which
he, she or it is a party or is otherwise bound and no consent, authorization or
order of, or filing or registration with, any court, governmental, or regulatory
authority is required in connection with the execution and delivery of this
Agreement and any related agreements or the performance by he, she or it of his,
her or its obligations hereunder.
 
(c) There is no litigation or proceeding pending or, to the best knowledge of
any USD Principal, threatened, against he, she or it which would have any
material effect on the validity or performance of this Agreement.
 
(d) Each USD Principal understands and acknowledges that (i) the USD Shares
being offered and sold to he, she or it hereunder are being offered and sold
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act under Section 4(2)
of the Securities Act and Regulation D; (ii) each USD Principal is an
"accredited investor" within the meaning of Regulation D under the Securities
Act and (iii) the availability of such exemption depends in part on, and that
USD will rely upon the accuracy and truthfulness of, the foregoing
representations and each USD Principal hereby consents to such reliance.
 
(e) Each USD Principal is acquiring the USD Shares for his, her or its own
account for investment purposes only and not with a view to or for distributing
or reselling such USD Shares, or any part thereof or interest therein, without
prejudice, however, to such USD Principal's right, subject to the provisions of
this Agreement, at all times to sell or otherwise dispose of all or any part of
such USD Shares in compliance with applicable United States securities laws.
 
(f) Each USD Principal, either alone or together with his, her or its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
an investment in the USD Shares, and has so evaluated the merits and risks of
such investment; each USD Principal understands that an investment in the USD
Shares involves a "high degree" of risk.
 
(g) Each USD Principal is able to bear the economic risk of an investment in the
USD Shares and, at the present time, is able to afford a complete loss of such
investment.
 
(h) Each USD Principal acknowledges that he, she or it has been afforded (i) the
opportunity to ask such questions as he, she or it has deemed necessary of, and
to receive answers from, representatives of USD concerning the terms and
conditions of the USD Shares and the merits and risks of investing in the USD
Shares; (ii) access to information about USD and USD’s financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate his, her or its investment in the USD Shares; and (iii)
the opportunity to obtain such additional information which USD possesses or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment and to verify the
accuracy and completeness of the information that he, she or it has received
about USD.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(j) All of the certificates for the USD Shares will bear legends restricting
their transfer, sale, conveyance or hypothecation, unless such USD Shares are
either registered under the provisions of the Securities Act and under
applicable state securities laws, or an opinion of legal counsel, in form and
substance satisfactory to legal counsel to USD, is provided certifying that such
registration is not required as a result of applicable exemptions therefrom.
 
(k) The STM Shareholders acknowledge and agree that USD may place stop transfer
orders with its transfer agent with respect to the USD Shares.
 
3.2 Representations by USD. USD hereby represents, warrants, covenants and
acknowledges that as of the date hereof:
 
(a) USD is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the legal capacity and all
necessary corporate authority to carry on its business, to own its properties
and assets, and to enter into and perform this Agreement and to consummate the
transactions contemplated hereby.
 
(b) This Agreement has been duly authorized, executed and delivered by USD and
constitutes a legal, valid and binding obligation of USD, enforceable against
USD in accordance with its terms.
 
(c) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
USD of, any of the terms or provisions of, or constitute a default under the
certificate of incorporation or bylaws of USD, or any material agreement or
instrument to which USD is a party, or by which it or any of its properties or
assets are bound, or result in a violation of any order, decree, or judgment of
any court or governmental agency having jurisdiction over USD or USD’s
properties, will not conflict with, constitute a default under, or result in the
breach of, any contract, agreement, or other instrument to which USD is a party
or is otherwise bound and no consent, authorization or order of, or filing or
registration with, any court, governmental, or regulatory authority is required
in connection with the execution and delivery of this Agreement and any related
agreements or the performance by USD of its obligations hereunder.
 
(d) There is no litigation or proceeding pending or, to the best knowledge of
USD, threatened, against USD which would have any material effect on the
validity or performance of this Agreement.
 
(e) The USD Shares will, when issued, be duly authorized, validly issued, fully
paid, and non-assessable. The shares of USD capital stock issuable upon
conversion of the Convertible Note will, when issued in accordance with the
terms thereof, be duly authorized, validly issued, fully paid, and
non-assessable.
 
(f) USD does not have any subsidiaries.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(g)     USD has good and marketable title to all of its assets free and clear of
all liens, claims, charges, and any other encumbrances.
 
(h) USD has no liabilities other than those liabilities listed in its quarterly
report on Form 10-Q for the period ended September 30, 2010.
 
ARTICLE 4
INDEMNIFICATION
 
4.1 Survival After Closing. The representations and warranties of the Parties
contained in this Agreement shall survive the Final Closing and continue in full
force and effect for a period of eighteen (18) months (“Survival Period”)
following the date of the Final Closing (the “Final Closing Date”) All covenants
and agreements contained in this Agreement shall survive each Closing in
accordance with their terms. No Party may make or assert any claim under any
representation or warranty of the other Party contained herein after the
expiration of the Survival Period applicable to such representation or warranty.
Any claim made or asserted within the applicable Survival Period prescribed
above shall survive such expiration until such claim is finally resolved and all
obligations with respect thereto are fully satisfied.
 
4.2 By USD. By execution of this Agreement, USD hereby agrees to indemnify the
USD Principals, their officers, directors and shareholders, and each of their
respective successors and assigns, and hold them harmless against and in respect
of:
 
(a) any and all losses, liabilities, costs, expenses or damages (including
without limitation judgments and settlement payments) incurred by any of them
directly or indirectly incident to, arising in connection with or resulting from
or relating to any misrepresentation, breach, nonperformance or inaccuracy of
any representation or warranty by USD made or contained in Article 3.2 of this
Agreement;
 
(b) any and all reasonable costs, expenses and all other actual damages
reasonably incurred by the USD Principals in claiming, contesting or remedying
any breach, misrepresentation, non-performance, inaccuracy or other matter
described above, or in enforcing its right of indemnification hereunder,
including, by way of illustration and not as a limitation, all legal, accounting
and other professional fees and expenses, filing fees, collection costs and all
fees, costs and expenses incurred in defending claims which, if successfully
prosecuted, would have resulted in Damages (as defined herein).
 
4.3 By the USD Principals. By execution of this Agreement, the USD Principals
agree to jointly and severally indemnify USD, its officers, directors and
shareholders, and each of their respective successors and assigns, and hold them
harmless from and against and in respect of:
 
(a) any and all losses, liabilities, costs, expenses or damages (including
without limitation judgments and settlement payments) incurred by them directly
or indirectly incident to, arising in connection with or resulting from or
relating to any misrepresentation,breach, nonperformance or inaccuracy of any
representation or warranty by the USD Principals made or contained in Article
3.1 of this Agreement;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(b) any and all reasonable costs, expenses and all other actual damages
reasonably incurred by them in claiming, contesting or remedying any breach,
misrepresentation, non-performance, inaccuracy or other matter described above,
or in enforcing its right of indemnification hereunder, including, by way of
illustration and not limitation, all legal, accounting and other professional
fees and expenses, filing fees, collection costs and all fees, costs and
expenses incurred in defending claims which, if successfully prosecuted would
have resulted in Damages (as defined herein);
 
4.4 Damages.  Any and all of the items set forth in Sections 4.2 and 4.3 above
for which a Party is entitled to be indemnified hereunder, net of appropriate
adjustments for tax benefits and insurance coverage, are called “Damages.”
 
4.5 Initial Claim Notice. When a Party becomes aware of a situation which may
result in damages for which it would be entitled to be indemnified hereunder,
such Party (the “Indemnitee”) shall submit a written notice (the “Initial Claim
Notice”) to the other Party or Parties (the “Indemnitor”) to such effect within
thirty (30) days after it first becomes aware of such matter (the “Initial
Claims Notice Period”) and shall furnish the Indemnitor with such information,
as it has available, demonstrating its right or possible right to receive
indemnity. If the potential claim is predicated on, or later results in, the
filing by a third party of any action at law or in equity (a “Third Party
Claim”), the Indemnitee shall provide the Indemnitor with a supplemental Initial
Claim Notice not later than ten (10) days prior to the date on which a
responsive pleading must be filed, and shall also furnish a copy of such claim
(if made in writing) and of all documents received from the third party in
support of such claim. Every Initial Claim Notice shall, if feasible, contain a
reasonable estimate by the Indemnitee of the losses, costs, liabilities and
expenses (including, but not limited to, costs and expenses of litigation and
attorneys’ fees) which the Indemnitee may incur. The estimate, if any, included
in the Initial Claim Notice shall NOT, in any way, limit Indemnitor’s Obligation
to indemnify Indemnitee for the full amount of indemnification that is due
Indemnitee. In addition, each Initial Claim Notice shall name, when known, the
person(s) making the assertions which are the basis for such claim. Failure by
the Indemnitee to deliver an Initial Claim Notice or an update thereof in a
timely manner shall not relieve the Indemnitor of any of its obligations under
this Agreement except to the extent that actual monetary prejudice to the
Indemnitor can be demonstrated, including, without limitation, prejudice due to
failure to provide notice to applicable insurers.
 
4.6 Rights of Indemnitor.  If, prior to the expiration of thirty (30) days from
the mailing of an Initial Claim Notice with respect to a Third Party Claim (the
“Claim Answer Period”), the Indemnitor delivers to Indemnitee a request in
writing that such claim not be paid, the same shall not be paid, and the
Indemnitor shall settle, compromise or litigate in good faith such claim, and
shall employ qualified attorneys of its choice (which attorney’s shall be
approved by Indemnitee, which approval shall not be unreasonably withheld) and
at its expense; provided, however, that Indemnitee shall not be required to
refrain from paying any claim which has matured by court judgment or decree,
unless appeal is taken therefrom and proper appeal bond posted by the
Indemnitor, nor shall it be required to refrain from paying any claim where such
action would result in the foreclosure of a lien upon any of its assets or a
default in a lease or other contract except a lease or other contract which is
the subject of the dispute. If the Indemnitor elects to settle, compromise or
litigate such claim, all reasonable expenses, including but not limited to all
amounts paid in settlement or to satisfy judgments or awards and reasonable
attorney’s fees and costs, incurred by the Indemnitor in settling, compromising
or litigating such claim shall be secured to the reasonable satisfaction of
Indemnitee. Indemnitee shall cooperate fully to make available to the Indemnitor
and its attorneys, representatives and agents, all pertinent information under
its control. Indemnitee shall have the right to elect to settle or compromise
all other contested claims with respect to which the Indemnitor has not, within
the Claim Answer Period, acknowledged in writing its liability therefore, and
its election to assume full responsibility for the settlement, compromise,
litigation and payment of such claim.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
4.7 Final Claims Statement. At such time as Damages for which the Indemnitor is
liable hereunder are incurred by Indemnitee by actual payment thereof in
compliance with this Article 4 or by entry of a final judgment, Indemnitee shall
forward a statement to the Indemnitor setting forth the amount of such Damages
in reasonable detail and on an itemized basis (a “Final Claims Statement”).
Indemnitee shall supplement the Final Claims Statement with such supporting
proof of loss (e.g., vouchers, canceled checks, accounting summaries, judgments,
settlement agreement, etc.) as the Indemnitor may reasonably request in writing
within thirty (30) days after receipt of a Final Claims Statement. All amounts
reflected on Final Claims Statements shall be paid promptly by Indemnitor to
Indemnitee.
 
4.8 Limitations on Indemnification Obligations.
 
(a) Notwithstanding the other provisions of this Article 4, an Indemnitor shall
not be liable to indemnify an Indemnitee following the Final Closing Date for
Damages above unless Indemnitee delivers an Initial Claim Notice to Indemnitors,
of its claim for indemnification hereunder prior to the end of the applicable
Survival Period set forth in Section 4.1 above.
 
(b) An Indemnitor shall not be liable for any claim for Damages unless and until
the aggregate of all Damages incurred as a result of all claims made against
Indemnitor exceeds the sum of Two Hundred Thousand Dollars ($200,000) (the
“Deductible Amount”), in which event the Indemnitor shall indemnify the
Indemnitee for all Damages, up to One Million Dollars ($1,000,000), which
includes the Deductible Amount.
 
4.9 Exclusive Remedy. The remedies provided for in this Article 4 are exclusive
and shall he in lieu of all other remedies for any breach of any representation,
warranty, covenant, obligation or other provision of this Agreement; provided,
however, that the foregoing clause of this sentence shall not he deemed a waiver
by any party of any right to specific performance or injunctive relief, or any
right to remedy arising by reason of any claim of fraud with respect to this
Agreement.
 
ARTICLE 5
NOTICES
 
All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when sent if sent by fax or e-mail,
or the date received if sent by overnight courier, and if mailed shall be deemed
to have been given on the first


 
 
7

--------------------------------------------------------------------------------

 
 
 
business day after mailing by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
To USD Principals:
c/o USD Energy Corp.
9880 N. Magnolia Ave., #176
Santee, CA, USA 92071
Attn: Trisha Malone, CEO
Telephone: (619) 717-8047
Facsimile: (619) 568-3148
Email: trish@usdenergy.com
To USD:
USD Energy Corp.
9880 N. Magnolia Ave., #176
Santee, CA, USA 92071
Attn: Trisha Malone, CEO
Telephone: (619) 717-8047
Facsimile: (619) 568-3148
Email: trish@usdenergy.com
With a copy to:
Vogt, Resnick & Sherak, LLP
P.O. Box 7849
Newport Beach, CA , USA 92658-7849
Attn: Barnet Resnick, Esq.
Telephone: (949) 851-9001
Facsimile: (949) 833-3445
Email: bresnick@vrslaw.net



ARTICLE 6
MISCELLANEOUS
 
6.1 Additional Undertakings. Each of the Parties agrees to take such actions as
are reasonably necessary to carry out the intentions of the parties under this
Agreement, including but not limited to the prompt execution and delivery of any
documents reasonably necessary to carry out and perform the terms or intention
of this Agreement.
 
6.2 Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses, unless otherwise agreed.
 
6.3 Governing Law; Venue; Choice of Language. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, USA,
without regard to conflicts of laws of principles, and each Party hereby agrees
that all performances due and transactions undertaken pursuant to this Agreement
shall be deemed to be due or have occurred in California, and the exclusive
venue and place of jurisdiction for any litigation arising from or related to
this Agreement shall be the state or federal courts located in Orange County,
State of California, USA. To the extent of any inconsistency between this
English language version and the Spanish language translation of this Agreement,
the Agreement shall be construed in accordance with English.

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
6.4 Headings.  The headings used in this Agreement are for convenience only, do
not form a part of this Agreement, and shall not affect in any way the meaning
or interpretation of this Agreement.
 
6.5 Counterparts.  This Agreement may be executed in one or more counterparts
which when taken together shall constitute one agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
6.6 Enforcement of Agreement. This Agreement is intended for the benefit of the
Parties hereto and is not for the benefit of, nor may any provisions hereof be
enforced by any other person, firm or entity.
 
6.7 Modification and Amendments. This Agreement may be amended, modified and
supplemented in writing only by the mutual consent of the Parties hereto.
 
6.8 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the Parties hereto without the prior written consent of the other parties, and
any attempts to do so without the consent of the other Parties shall be void and
of no effect, except that upon written notice to USD, any of the USD Principals
may assign this Agreement to an entity that is under the sole control of such
USD Principal.
 
6.9 Attorneys Fees and Costs. In the event any Party breaches the terms of this
Agreement, the non-breaching Parties shall be entitled to the recovery of their
reasonable attorney’s fees and other professional costs and fees incurred in
enforcing their rights hereunder.
 
6.10 Entire Agreement. This writing constitutes the entire agreement and
understanding between the Parties hereto with respect to the subject matter
contained herein. No Party is relying on any representation or statement not
contained in this writing. This Agreement supersedes and cancels any prior
agreements relating to the subject matter contained herein.
 
6.11 Termination.   Unless waived by the Parties hereto in writing, this
Agreement may be terminated and/or abandoned at any time but not later than the
Final Closing: (a) by mutual written consent of USD and the USD Principals
entitled to a majority of the USD Shares as set forth on Exhibit A (the “USD
Majority”); or (b) by USD if the Final Closing has not occurred by June 30,
2011.  In the event of termination and abandonment by either USD or the USD
Principals pursuant to Section 6.11 hereof, written notice thereof shall
forthwith be given to the other Parties, and except as set forth in this Article
6.11, all further obligations of the Parties shall terminate, no Party shall
have any right against the other Party hereto, and each Party shall bear its own
costs and expenses.   Nothing contained in this Section 6.11 shall relieve any
party from liability for any breach of this Agreement prior to such termination.

 
 
9

--------------------------------------------------------------------------------

 
 
 
6.12 Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(signature page follows)

 
 
10

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.
 

  USD ENERGY CORP.           By: Trisha Malone     Name: Trisha Malone    
Title: Chief Executive Officer  

 

  THE USD PRINCIPALS:           /s/ Thomas Ronk     Thomas Ronk           /s/
Zirk Engelbrecht     Zirk Engelbrecht     As Trustee for the Izak Zirk
Engelbrecht     Living Trust           /s/ Angelique de Maison     Angelique de
Maison  

 

  Kensington & Royce, Ltd.          
 
By: 
/s/ Angelique de Maison       Name: Angelique de Maison       Title: President  

 
 
 
11

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
LIST OF USD PRINCIPALS AND ALLOCATION OF REPURCHASE SHARES



 NAME
 
NUMBER OF SHARES
 Thomas Ronk
 
7,500,000
 Izak Zirk Engelbrecht Living Trust
 
7,500,000
 Angelique de Maison
 
4,000,000
 Kensington & Royce, Ltd.
 
2,500,000
   
21,500,000

 

 
 
12

--------------------------------------------------------------------------------

 
 